Case: 19-1105   Document: 53     Page: 1   Filed: 05/15/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  COCHLEAR BONE ANCHORED SOLUTIONS AB,
                 Appellant

                            v.

   OTICON MEDICAL AB, OTICON MEDICAL LLC,
        WILLIAM DEMANT HOLDING A/S,
                Cross-Appellants
             ______________________

                  2019-1105, 2019-1106
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 01018, IPR2017-01019.
                  ______________________

                 Decided: May 15, 2020
                 ______________________

     LAURA BURSON, Sheppard, Mullin, Richter & Hampton
 LLP, Los Angeles, CA, argued for appellant. Also repre-
 sented by BRUCE G. CHAPMAN; MARK PATRICK, Washington,
 DC.

     DAVID R. ANDERSON, Birch Stewart Kolasch & Birch,
 LLP, Falls Church, VA, argued for cross-appellants. Also
 represented by EUGENE PEREZ.
                 ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
Case: 19-1105     Document: 53     Page: 2    Filed: 05/15/2020




 2            COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB



     Opinion for the court filed by Circuit Judge TARANTO.
 Opinion concurring in part and dissenting in part filed by
                 Circuit Judge NEWMAN.
 TARANTO, Circuit Judge.
     Cochlear Bone Anchored Solutions AB owns U.S. Pa-
 tent No. 7,043,040, which describes and claims a bone-an-
 chored hearing aid that transmits soundwaves
 transcranially from a patient’s deaf side to the patient’s
 non-deaf ear. Oticon Medical AB, Oticon Medical LLC, and
 William Demant Holding A/S (together, Oticon) success-
 fully sought from the Patent and Trademark Office (PTO)
 two inter partes reviews of, collectively, all claims of the
 ’040 patent under 35 U.S.C. §§ 311–319. In those reviews,
 the PTO’s Patent Trial and Appeal Board concluded that
 Oticon proved claims 4–6 and 11–12 unpatentable, but did
 not prove claims 7–10 unpatentable. (Cochlear disclaimed
 claims 1–3 and 13.) Cochlear appeals the ruling on claims
 4–6 and 11–12, while Oticon cross-appeals the ruling on
 claims 7–10. We affirm the Board’s conclusions as to all
 claims except claim 10, as to which we vacate and remand.
                               I
                              A
     The ’040 patent describes a hearing aid with several
 parts. One part is a vibration-producing component im-
 planted and mechanically anchored into a patient’s skull
 on the patient’s deaf side. ’040 patent, col. 2, lines 16–22,
 48–55. An external part of the hearing aid, which includes
 a microphone, picks up sound on the patient’s deaf side,
 processes the sound, and generates vibrations in the im-
 planted part. Id., col. 2, line 44, through col. 3, line 8.
 Those vibrations are transmitted through the patient’s
 skull to the patient’s non-deaf ear, so that the patient’s
 non-deaf ear perceives sound originating from the deaf-ear
 side. Id.
Case: 19-1105    Document: 53      Page: 3    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB              3



     Several additional details discussed in the specification
 are relevant to the issues before us. The ’040 patent notes
 that high-frequency soundwaves, as they traverse the
 skull, weaken in strength more than do low-frequency
 soundwaves; that is, transcranial attenuation is greater for
 treble than for bass frequencies. Id., col. 2, lines 56–62.
 The patent suggests that this differential attenuation may
 be addressed by selectively amplifying treble frequencies
 relative to bass frequencies. Id. In addition, the patent
 describes the following alternative embodiments of the
 hearing aid: one with a battery in the external part that
 powers the internal part through induction, another with a
 battery in the internal part that is recharged through in-
 duction. Id., col. 3, lines 11–24.
      Claim 1 of the ’040 patent is the independent claim on
 which all claims now at issue depend, directly or indirectly.
 It recites:
     1. A bone-conducting bone-anchored hearing aid
         apparatus for sound transmission from one
         side of a patient’s head to the patient’s cochlea
         on another side of the patient’s head for reha-
         bilitation of unilateral hearing loss, the hear-
         ing aid apparatus comprising:
         a vibratory generating part arranged to
            generate vibrations that are mechani-
            cally transmitted through the skull
            bone from a deaf side to the inner ear
            on the other side of the patient; and
         an implantable part operative to mechani-
             cally anchor the vibratory generating
             part, the implantable part being osse-
             ointegrated in the patient’s skull bone
             behind an external ear at the deaf side
             of a patient.
Case: 19-1105     Document: 53      Page: 4    Filed: 05/15/2020




 4            COCHLEAR BONE ANCHORED      v. OTICON MEDICAL AB
Id., col. 3, lines 29–41. Cochlear statutorily disclaimed in-
 dependent claims 1 and 13 and dependent claims 2–3 dur-
 ing the inter partes reviews. The claims addressed by the
 Board and now before us are dependent claims 4–12, all of
 which are apparatus claims.
      Claims 4 and 5 require that the frequency characteris-
 tics of the hearing aid are “specifically adapted to transmit
 vibrations in the skull bone from one side of the skull to the
 other side” (by incorporation of claim 3) and require that
 treble frequencies are amplified more than bass frequen-
 cies. Id., col. 3, lines 44–53. Claim 6, dependent on claim
 1, requires electronic circuitry “to convert a signal from a
 microphone of the hearing aid to the vibratory generating
 part from an analog signal to a digital signal.” Id., col. 4,
 lines 1–5. Claims 7–9, dependent on claim 6, all require
 certain “digital signal processing means” or “signal pro-
 cessing means.” Id., col. 4, lines 7–19. Claim 10, depend-
 ent on claim 6, requires “directivity means comprising at
 least one directivity dependent microphone and/or signal
 processing means.” Id., col. 4, lines 20–24. Claim 11, de-
 pendent on claim 1, specifies that the implanted part and
 the vibration-producing part are included in the internal
 part and that power is transmitted from the external part
 of the hearing aid to the internal part by induction. Id., col.
 4, lines 26–32. Claim 12, dependent on claim 11, adds that
 the internal part includes a rechargeable battery to be
 charged by induction from an external power supply. Id.,
 col. 4, lines 33–36.
                               B
      Oticon filed two petitions for inter partes reviews, chal-
 lenging all claims of the ’040 patent. The Board, acting as
 delegee of the PTO’s Director, 37 C.F.R. §§ 42.4, 42.108, in-
 itially instituted a review only of claims 1–6 and 11–13. It
 declined to institute a review of claims 7–10 on the ground
 that those claims likely are means-plus-function claims
Case: 19-1105     Document: 53      Page: 5    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB              5



 subject to 35 U.S.C. § 112, ¶ 6 (2006), 1 but there is no iden-
 tified corresponding structure in the specification, without
 which “the differences between the claimed invention and
 the asserted prior art cannot be ascertained.” J.A. 295.
 The Board consolidated the two IPR proceedings.
      After the Supreme Court issued its decision in SAS In-
 stitute Inc. v. Iancu, 138 S. Ct. 1348 (2018), the Board
 added claims 7–10 to the proceedings. It authorized the
 filing of supplemental briefs on those claims. In the sup-
 plemental briefing, the parties agreed to broad construc-
 tions for the means-plus-function limitations, namely that
 the “digital signal processing means” and “signal pro-
 cessing means” limitations include a “digital signal proces-
 sor” and the “directivity means” limitation includes “a
 directivity dependent microphone (or directional micro-
 phone) and/or a digital signal processor.” J.A. 461–63, 476.
     The Board proceeded to trial on the following invalidity
 grounds: claims 4–5 as obvious over Vaneecloo 2 and Carls-
 son; 3 claims 6, 7, and 9 as obvious over Vaneecloo, Carls-
 son, and Leysieffer; 4 claim 8 as obvious over Vaneecloo,



     1    Because of the filing date of the application that is-
 sued as the ’040 patent, the means-plus-function provision
 applicable in this case is 35 U.S.C. § 112, ¶ 6, which is now
 codified, without change material to this case, as 35 U.S.C.
 § 112(f). See Zeroclick, LLC v. Apple Inc., 891 F.3d 1003,
 1006 n.2 (Fed. Cir. 2018).
     2    F.M. Vaneecloo et al., Prosthetic Rehabilitation of
 Unilateral Anakusis: Study by Stereo-Audiometry, 117
 Ann. Otolaryngol. Chir. Cervicofac. 410 (2000).
     3    Peder U. Carlsson, Dep’t of Applied Electronics,
 Chalmers Univ. of Tech., Tech. Report No. 195, On Direct
 Bone Conduction Hearing Devices: Advances in Transducer
 Technology and Measurement Methods (1990).
     4    Can. Patent Pub. No. 2301437 A1.
Case: 19-1105     Document: 53      Page: 6    Filed: 05/15/2020




 6            COCHLEAR BONE ANCHORED      v. OTICON MEDICAL AB



 Carlsson, Leysieffer, and Schaefer; 5 claim 10 as obvious
 over Vaneecloo, Carlsson, Leysieffer, and Lesinski; 6 claim
 11 as anticipated by Hough; 7 and claim 12 as obvious over
 Hough and Leysieffer.
      Vaneecloo describes a clinical study of the “possibilities
 of prosthetic rehabilitation by semi-implantable bone-an-
 chored hearing aid (BAHA) in two patients with unilateral
 anakusis.” 8 J.A. 783. The study involved surgically im-
 planting a bone-anchored hearing device on a patient’s deaf
 side that transcranially transmits sound received on the
 deaf side to the patient’s non-deaf ear. J.A. 784. The in-
 vestigators concluded that “the amplification of the high-
 pitched sounds captured on the anakusis side and per-
 ceived by transcranial route by the contralateral ear al-
 lowed for a significant rise in sound perception thresholds
 of frequencies between 1,000 and 4,000 Hz.” J.A. 788.
     Carlsson discloses the use of a bone-anchored hearing
 device for the treatment of patients with conductive or sen-
 sorineural hearing loss. J.A. 840. Carlsson also discloses
 a hearing aid fitting process in which the user manipulates
 the bass and treble frequency controls independently to op-
 timize the device’s frequency characteristics for that user.
 J.A. 819–22.
     Leysieffer describes a partially or fully implantable
 hearing aid system capable of processing or generating sig-
 nals according to set parameters and converting acoustic
 signals into electrical signals. J.A. 916, 926. Leysieffer dis-
 closes transmitting signals, through inductive coupling,



     5  U.S. Patent No. 4,729,366.
     6  U.S. Patent No. 5,881,158.
    7   J.V.D. Hough et al., Long-Term Results for the Xo-
 med Audiant Bone Conductor, 28 Otolaryngol. Clinics of N.
 America 43 (1995).
    8   “Anakusis” refers to hearing loss or deafness.
Case: 19-1105     Document: 53      Page: 7    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB              7



 from an external unit to an implanted part. J.A. 917.
 Leysieffer also describes charging, by inductive coupling, a
 rechargeable battery cell located in the hearing aid’s im-
 planted part. J.A. 925.
     Hough describes the Xomed Audiant Bone Conductor
 device, which uses an alternating electrical current gener-
 ated by an external processor to electromagnetically vi-
 brate an implanted osseointegrated magnet. J.A. 1097–98.
 The external processor includes a microphone to pick up
 sounds on a patient’s deaf side, an amplifier, and an elec-
 tromagnetic coil to vibrate the implanted magnet, which
 sends vibrations transcranially to a patient’s non-deaf ear
 when activated. J.A. 1098.
     In its final written decision, the Board concluded that
 claims 4–6 and 11–12 are unpatentable on the grounds
 raised in Oticon’s petitions. J.A. 48–86, 89. The Board also
 concluded that Oticon had not proven claims 7–10 un-
 patentable, reasoning that the means-plus-function limita-
 tions of those claims have no corresponding structure
 disclosed in the specification, so that the Board could not
 “ascertain the differences between the claimed invention
 and the asserted prior art” for those claims. J.A. 16–30, 89.
      The Board decided several claim-construction disputes
 relevant to the issues now before us, relying on the broad-
 est-reasonable-interpretation standard, whose applicabil-
 ity to this case is not in dispute. It ruled that claim 1’s
 preamble phrase “for rehabilitation of unilateral hearing
 loss,” applicable to all claims currently at issue, did not
 limit the scope of the claims. J.A. 33–35. The Board also
 considered claim 3’s phrase “the frequency characteristics
 of the apparatus are specifically adapted to transmit vibra-
 tions in the skull bone from one side of the skull to the other
 side,” applicable to claims 4 and 5, and determined that
 frequency characteristic adaptations need not “account for
 the mechanics of the skull.” J.A. 38–41. The Board con-
 strued claim 6’s “electronic circuitry” limitation, applicable
Case: 19-1105     Document: 53      Page: 8   Filed: 05/15/2020




 8            COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB



 to claims 6–10, to mean “an analog-to-digital converter.”
 J.A. 31. The Board construed “induction,” in claims 11 and
 12, to mean “electromagnetic induction,” but held that the
 term did not require the generation of voltage or current in
 the implanted part. J.A. 41–45.
                               C
     Cochlear timely appealed the Board’s determination
 that claims 4–6 and 11–12 have been proved unpatentable,
 and Oticon timely cross-appealed the Board’s decision that
 claims 7–10 have not been proved unpatentable. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
      We review the Board’s compliance with legal standards
 de novo, Pride Mobility Products Corp. v. Permobil, Inc.,
 818 F.3d 1307, 1313–14 (Fed. Cir. 2016), and its underlying
 factual determinations for substantial evidence, Personal
 Web Technologies, LLC v. Apple, Inc., 848 F.3d 987, 991
 (Fed. Cir. 2017). Among the factual determinations in an
 obviousness analysis are “findings as to the scope and con-
 tent of the prior art . . . [and] the presence or absence of a
 motivation to combine or modify with a reasonable expec-
 tation of success.” Ariosa Diagnostics v. Verinata Health,
 Inc., 805 F.3d 1359, 1364 (Fed. Cir. 2015). A determination
 of anticipation is a factual finding reviewed for substantial-
 evidence support. Dell Inc. v. Acceleron, LLC, 818 F.3d
1293, 1298 (Fed. Cir. 2016). “We review the Board’s claim
 construction de novo and any underlying factual findings
 for substantial evidence.” Kaken Pharm. Co. v. Iancu, 952
F.3d 1346, 1350 (Fed. Cir. 2020).
                               II
     Cochlear challenges several aspects of the Board’s un-
 patentability determinations for claims 4–6 and 11–12. We
 do not find these challenges persuasive.
Case: 19-1105      Document: 53      Page: 9     Filed: 05/15/2020




 COCHLEAR BONE ANCHORED      v. OTICON MEDICAL AB               9



                                A
     Cochlear challenges the Board’s conclusion that claim
 1’s preamble phrase “for rehabilitation of unilateral hear-
 ing loss” does not limit the scope of the claims and also the
 Board’s rejection of Cochlear’s narrowing construction of
 that phrase as limited to certain profound hearing loss. We
 reject this challenge at the first step, agreeing with the
 Board that the phrase is not limiting for the apparatus
 claims at issue.
      “We have treated the effect of preamble language as a
 claim-construction issue.” Arctic Cat Inc. v. GEP Power
 Prods., Inc., 919 F.3d 1320, 1327 (Fed. Cir. 2019). We have
 stated that “as a general rule preamble language is not
 treated as limiting,” Aspex Eyewear, Inc. v. Marchon Eye-
 wear, Inc., 672 F.3d 1335, 1347 (Fed. Cir. 2012), but
 “[w]hether to treat a preamble as a limitation is deter-
 mined on the facts of each case in light of the overall form
 of the claim[] and the invention as described in the specifi-
 cation and illuminated in the prosecution history,” Deere
 & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1357 (Fed. Cir.
 2012) (quotation marks omitted). We have also explained
 that “[t]hose general formulations have for decades been
 implemented through a number of more concrete and ob-
 jective rules.” Arctic Cat, 919 F.3d at 1327.
      “In general, a preamble limits the invention if it recites
 essential structure or steps, or if it is necessary to give life,
 meaning, and vitality to the claim.” Catalina Mktg. Int’l,
 Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir.
 2002) (quotation marks omitted). The preamble may be
 limiting to the extent it is “necessary to provide antecedent
 basis for the body of the claim.” Symantec Corp. v. Com-
 puter Assoc. Int’l, Inc., 522 F.3d 1279, 1288 (Fed. Cir. 2008);
 see TomTom, Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed. Cir.
 2015). But “preamble language merely extolling benefits
 or features of the claimed invention does not limit the claim
 scope without clear reliance on those benefits or features
Case: 19-1105     Document: 53     Page: 10    Filed: 05/15/2020




 10             COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



 as patentably significant.” Catalina, 289 F.3d at 809. Fur-
 ther, “[w]e have long ruled that a preamble is not limiting
 where a patentee defines a structurally complete invention
 in the claim body and uses the preamble only to state a
 purpose or intended use for the invention.” Arctic Cat, 919
F.3d at 1328 (quotation marks omitted); see Georgetown
 Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1236 (Fed.
 Cir. 2017); Catalina, 289 F.3d at 808; Rowe v. Dror, 112
F.3d 473, 478 (Fed. Cir. 1997).
      The Board in this case correctly held that the preamble
 phrase “for rehabilitation of unilateral hearing loss” is not
 a limitation on the scope of these apparatus claims. J.A.
 31–35. The preamble’s recitation of “for rehabilitation of
 unilateral hearing loss” is merely a statement of intended
 use of the claimed hearing aid. It identifies no structure
 for the apparatus claimed. Moreover, this use itself is not
 an inventive or patentably distinct aspect of the claimed
 invention, as “rehabilitation of unilateral hearing loss” was
 a conventional use of prior art bone-anchored hearing aids.
 See ’040 patent, col. 1, lines 44–61; Arctic Cat, 919 F.3d at
 1329–30 (preamble phrase “[a] personal recreational vehi-
 cle” was not limiting because it merely described conven-
 tional, rather than inventive aspects of the claimed
 invention).
      The bodies of the claims contain the only descriptions
 of the structure for the hearing aid, with no additional
 structure furnished by the preamble phrase at issue. For
 example, the body of independent claim 1 identifies the ori-
 entation and implantation of the device relative to the pa-
 tient’s head. See ’040 patent, col. 3, lines 36–37 (“from a
 deaf side to the inner ear on the other side of the patient”);
id., col. 3, lines 39–41 (“the implantable part being osseoin-
 tegrated in the patient’s skull bone behind an external ear
 at the deaf side of a patient”). The body of the claim also
 recites the function and position of the implanted “vibra-
 tory generating part.” See id., col. 3, lines 34–39 (“generate
 vibrations that are mechanically transmitted through the
Case: 19-1105    Document: 53      Page: 11    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB            11



 skull” and “an implantable part operative to mechanically
 anchor the vibratory generating part”). These descriptions
 offer a complete structure such that “for rehabilitation of
 unilateral hearing loss” adds nothing to the configuration
 of the claimed device.
     The phrase “for rehabilitation of unilateral hearing
 loss” also is not necessary to provide antecedent basis for
 the body of the claims. Although the preamble term “a pa-
 tient” may provide antecedent basis for claim 1’s later rec-
 itation of “the patient,” that is not the preamble language
 Cochlear argues is limiting. A conclusion that some pre-
 amble language is limiting does not imply that other pre-
 amble language, or the entire preamble, is limiting. See
 TomTom, 790 F.3d at 1322–23. The language at issue
 here, which states only an intended use, adds no structural
 element, and provides no antecedent basis for the body of
 the claims, is not limiting.
                               B
      Claims 4 and 5, which depend directly or indirectly on
 disclaimed claim 3, require that “the frequency character-
 istics of the [bone-anchored hearing aid] are specifically
 adapted to transmit vibrations in the skull bone from one
 side of the skull to the other side.” Claim 4 further requires
 that the hearing aid amplifies treble frequencies more than
 bass frequencies. Claim 5 additionally requires that the
 amplified “treble frequencies have a frequency greater
 than 1 kHz.”
      Cochlear challenges the Board’s obviousness determi-
 nations for claims 4 and 5 on three grounds. The first ar-
 gument—that Carlsson teaches away from use in patients
 with profound hearing loss—is premised on an incorrect as-
 sumption that the intended-use language of the preamble
 is limiting, an assumption we have rejected above. The sec-
 ond argument—that the “specifically adapted to” limita-
 tion requires that the frequency characteristics “account
 for the mechanics of the skull”—and third argument—that
Case: 19-1105     Document: 53     Page: 12    Filed: 05/15/2020




 12             COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



 the Board lacked substantial evidence to find that
 Vaneecloo teaches amplifying treble frequencies more than
 bass frequencies—are not persuasive for the reasons we
 now discuss.
     Cochlear has not persuasively identified an error in the
 Board’s conclusion that the “specifically adapted to” limita-
 tion has its ordinary meaning, with no additional require-
 ment that adaptions be made to frequency characteristics
 to “account for the mechanics of the skull.” J.A. 39–41. In
 fact, Cochlear has not concretely identified why the Board’s
 ordinary-meaning construction is not the broadest reason-
 able interpretation.
      To the extent that Cochlear is suggesting that the lan-
 guage requires a particular intent or objective of a hearing-
 aid designer or manufacturer, we reject the suggestion. We
 have previously held that the claim term “adapted to” gen-
 erally means “made to,” “designed to,” or “configured to”
 perform the stated function, and we have not introduced a
 subjective element into the construction of the phrase. See
 In re Man Machine Interface Techs. LLC, 822 F.3d 1282,
 1286 (Fed. Cir. 2016); In re Giannelli, 739 F.3d 1375, 1379
 (Fed. Cir. 2014); Aspex Eyewear, 672 F.3d at 1349. To the
 extent that Cochlear is suggesting an objective character-
 istic of the configuration, it has not shown overbreadth of
 the Board’s ordinary-meaning construction. The claim
 phrase at issue, in its broadest reasonable interpretation,
 covers any frequency-characteristic adaption “to transmit
 vibrations in the skull bone from one side of the skull to the
 other side.” Either Cochlear’s proposal is redundant of that
 language or it is unduly limiting. In neither case is there
 error in the Board’s claim construction.
     Cochlear’s final challenge to the Board’s conclusion
 about claims 4 and 5 addresses the additional differential-
 amplification limitations of those claims. This challenge
 turns specifically on whether there is substantial evidence
 in the record from which the Board could have determined
Case: 19-1105    Document: 53      Page: 13    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB            13



 that Vaneecloo discloses amplifying treble frequencies
 more than bass frequencies. We conclude that the Board
 did have such evidence.
       The Board relied on Vaneecloo’s disclosure that “the
 amplification of the high-pitched sounds captured on the
 anakusis side and perceived by transcranial route by the
 contralateral ear allowed for a significant rise in sound per-
 ception thresholds of frequencies between 1,000 Hz and
 4,000 Hz.” J.A. 59 (citing J.A. 788). Based on that state-
 ment, the Board found that Vaneecloo discloses amplifying
 treble frequencies more than bass frequencies. See J.A.
 59–62. Vaneecloo’s disclosure explicitly states that the
 study involved amplification of treble frequencies. J.A.
 788. Vaneecloo also notes that “high-pitched sounds reach
 the ear opposite the source with an attenuation that in-
 creases proportionately with the frequency of the sound,”
 indicating that high-pitched sounds must be amplified
 more than low-pitched sounds. J.A. 783; see J.A. 59. Other
 record evidence further supports the notion that Vaneecloo
 discloses amplifying treble frequencies more than bass fre-
 quencies. The BAHA Classic 300 device available at the
 time of the Vaneecloo study 9 was capable of adjusting tre-
 ble and bass frequencies relative to each other. J.A. 1414
 (“The low frequency response can be adjusted using the
 tone control . . . . Turn the tone control [counterclockwise]
 to decrease the low frequency sound.”); J.A. 1443 (“[T]he
 low-frequency response can be adjusted in order to increase
 . . . the treble sound relative to the bass.”). The Board,
 therefore, had substantial evidence to conclude that
 Vaneecloo discloses amplifying treble frequencies more
 than bass frequencies.




     9  Cochlear agrees that the BAHA Classic 300 was
 the bone-anchored hearing aid in existence at the time of
 the Vaneecloo study. J.A. 58; J.A. 385.
Case: 19-1105     Document: 53     Page: 14    Filed: 05/15/2020




 14             COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



                               C
     Claim 6 requires electronic circuitry that converts an
 analog signal to a digital signal, which the Board construed
 as requiring “an analog-to-digital converter.” Cochlear
 does not dispute that the combination of Vaneecloo, Carls-
 son, and Leysieffer discloses all limitations of claim 6. But
 Cochlear challenges the Board’s finding that a relevant ar-
 tisan would have been motivated to combine the signal pro-
 cessor disclosed in Leysieffer with the hearing aid disclosed
 by the combination of Vaneecloo and Carlsson.
     We reject that challenge, concluding that the Board’s
 finding is supported by substantial evidence. Oticon’s ex-
 pert, Dr. Popelka, asserted that a relevant artisan would
 have been motivated to modify the Vaneecloo/Carlsson de-
 vice to include an analog-to-digital converter in order to ob-
 tain the advantages associated with digital processing (e.g.,
 real-time and multi-channel audio signal processing; feed-
 back reduction; more closely matching the needs of the in-
 dividual patient). J.A. 737–38. Leysieffer itself discusses
 the benefits of digital signal processing in bone-anchored
 hearing aids, including adapting for patient-specific cir-
 cumstances and updating processing software without re-
 moving the implanted part of the hearing aid. J.A. 921,
 931. In light of that evidence, and the absence of persua-
 sive contrary evidence that the Board had to credit, the
 Board reasonably found a motivation to combine Leysieffer
 with Vaneecloo and Carlsson. 10




      10 Cochlear additionally argues that the Board did
 not analyze the motivation to combine references in light
 of the claim preamble. As discussed above, however, the
 preamble is not limiting.
Case: 19-1105    Document: 53      Page: 15     Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB             15



                               D
     Claim 11 requires the external part of the hearing aid
 to transmit power to the internal part by induction. The
 Board found that Hough’s disclosure of an external electro-
 magnetic coil that generates an alternating current,
 thereby causing the implanted magnet to vibrate, meets
 the induction limitation. J.A. 78–81 (citing J.A. 1097–98);
 see also J.A. 1098 (“When the current is passed through the
 external coil . . . alternating electromagnetic fields cause
 the magnet implanted in the temporal bone to vibrate.”).
 Cochlear challenges the Board’s finding that Hough antic-
 ipates claim 11, arguing that because there is no voltage or
 current generated in the internal part of Hough, it is not
 powered by induction. We reject this challenge.
      Cochlear does not challenge the Board’s construction of
 “induction” to mean, without further qualification, “electro-
 magnetic induction.” Appellant’s Br. 29. Although Coch-
 lear earlier disputed the Board’s construction of “power”—
 which the Board declined to limit to electric power—Coch-
 lear’s argument on appeal focuses only on the construction
 of “induction.” Appellant’s Br. 29–30; J.A. 41–45. Cochlear
 does not challenge the Board’s understanding of Hough.
 Instead, Cochlear argues that “electromagnetic induction”
 necessarily requires the generation of voltage or current in
 the internal part, a limitation that the Board specifically
 excluded from its construction of “induction.” J.A. 44–45.
     We are not persuaded. Cochlear has not established a
 plain meaning of “electromagnetic induction” (or “power”)
 as requiring a voltage or current on the receiving end. Nor
 does the ’040 patent specification require a particular
 structure or the generation of voltage or current in the in-
 ternal part. See, e.g., ’040 patent, col. 3, lines 11–14. Par-
 ticularly for the vibrator, the ’040 patent describes the
 element in only general terms. Id., col. 3, lines 9–11; see
 also id., col. 2, lines 50–53; id., Fig. 2. We therefore affirm
 the Board’s finding that Hough anticipates claim 11.
Case: 19-1105     Document: 53      Page: 16   Filed: 05/15/2020




 16             COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



                              E
     Claim 12, which depends on claim 11, further requires
 the external part of the hearing aid to charge, by induction,
 a rechargeable battery in the internal part. Cochlear does
 not dispute that the combination of Hough and Leysieffer
 teaches every limitation of claim 12. Cochlear argues only
 that the Board did not have substantial evidence to find a
 motivation to combine Hough with Leysieffer because the
 internal part in Hough—a magnet—is not powered by a
 battery.
      We disagree. The Board had substantial evidence to
 find that moving the battery to an internal part of the hear-
 ing aid would allow for a smaller and more aesthetically
 pleasing external part, a benefit that would have motivated
 a relevant artisan to combine the two references. J.A. 82–
 85. The prior art specifically notes a patient preference for
 hearing aids with smaller, more discrete external parts,
 which can be achieved by moving external elements of the
 device to the internal part. J.A. 83 (citing J.A. 918–19,
 1343); see also J.A. 918–19 (visible external parts “stigma-
 tize the wearer and therefore are not willingly worn,” and
 for these devices, “it now seems to be a good idea to design
 the systems such that they can be completely implanted”).
 Moving the battery to an internal part reduces the size of
 the external part even if the internal part itself does not
 require power, as is the case for Hough.
     Cochlear lastly argues that Hough teaches away from
 using its disclosed device in patients with profound hearing
 loss. See J.A. 1099. Because the preamble is not limiting,
 and there is therefore no limitation on the type of hearing
 loss to be treated by the claimed hearing aid, this argument
 is not persuasive.
                              III
     On cross-appeal, Oticon argues that the Board erred in
 determining that it could not conduct a prior-art analysis
Case: 19-1105    Document: 53      Page: 17    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB            17



 for claims 7–10 and, on that sole basis, ruling that those
 claims had not been proved unpatentable. The Board con-
 cluded that because these claims contain means-plus-func-
 tion limitations, without a corresponding structure
 disclosed in the specification, it could not construe the
 claims in order to compare the claim requirements with the
 prior art. We hold that the Board did not err as to claims
 7–9, but did err as to claim 10.
                               A
     Where a claim contains a requirement that must be
 met by any device or process within its scope, and the
 meaning of that requirement is entirely unknown, the
 claim cannot be compared to the prior art for purposes of
 an invalidity analysis, and so that analysis cannot be con-
 ducted. See Samsung Elecs. America, Inc. v. Prisua Eng’g
 Corp., 948 F.3d 1342, 1353 (Fed. Cir. 2020). One such sit-
 uation can occur when a multi-element claim recites as one
 required element a means for performing a function but
 does not recite a structure for performing that function. If
 the claim is in that format, 35 U.S.C. § 112, ¶ 6, states that
 the claim scope is defined based on what the specification
 sets out as corresponding structures for performing the
 claimed function. 35 U.S.C. § 112, ¶ 6 (claim element de-
 fined to mean those structures and equivalents). If the
 specification fails to recite a corresponding structure, then
 there is a wholly undefined claim element: the claim has
 what amounts to an inkblot as a required element of the
 claim. Such a claim logically cannot be compared to prior
 art, because an essential claim element has no discernible
 meaning.
     Such a claim is indefinite, Williamson v. Citrix Online,
 LLC, 792 F.3d 1339, 1351–52 (Fed. Cir. 2015), but that is
 not the inquiry in an inter partes review, in which the
 Board may not hold a challenged claim of a patent indefi-
 nite. See 35 U.S.C. § 311(b); Cuozzo Speed Techs., LLC v.
 Lee, 136 S. Ct. 2131, 2141–43 (2016); Samsung, 948 F.3d
Case: 19-1105     Document: 53    Page: 18    Filed: 05/15/2020




 18             COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



 at 1350–53. The crucial point for purposes of an inter
 partes review of issued claims is that, in the situation just
 described, it is impossible to conduct a prior-art analysis
 because there is a required claim element without mean-
 ing. In this situation, the Board should “conclude that it
 could not reach a decision on the merits with respect to
 whether petitioner had established the unpatentability of
 those claims under sections 102 or 103.” Samsung, 948
F.3d at 1353.
     The Board here properly did just that for claims 7–9.
 Each of those claims plainly contains at least one required
 means-plus-function claim element for which the specifica-
 tion provides no corresponding structure. In this circum-
 stance, the Board’s necessary course of action was to
 conclude that unpatentability of claims 7–9 could not be
 shown. We therefore affirm the Board’s ruling as to claims
 7–9.
     Such a necessary rejection of the petitioner’s prior-art
 challenge rests on a deficiency of the patentee’s making,
 not the petitioner’s. We have accordingly held, and here
 reiterate, that “in cases in which the Board cannot reach a
 final decision as to the patentability of certain claims be-
 cause it cannot ascertain the scope of those claims with rea-
 sonable certainty, the petitioner would not be estopped by
 35 U.S.C. § 315(e) from challenging those claims under sec-
 tions 102 or 103 in other proceedings.” Samsung, 948 F.3d
 at 1353 n.3.
                              B
      Claim 10 is different in a crucial respect. It does not
 contain a required claim element in means-plus-function
 form. Claim 10 recites a “directivity means comprising at
 least one directivity dependent microphone and/or signal
 processing means in the electronic circuitry.” ’040 patent,
 col. 4, lines 20–24 (emphasis added). The use of the dis-
 junctive creates three alternative subsets of claim cover-
 age—a directivity dependent microphone only; signal
Case: 19-1105    Document: 53     Page: 19    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB            19



 processing means only; and a directivity dependent micro-
 phone together with signal processing means. The first al-
 ternative is independent of the others, and it has a
 discernible meaning and can be compared to prior art.
      The Board correctly held that claim 10 invokes means-
 plus-function claiming in part, i.e., insofar as it claims a
 “signal processing means.” The Board also correctly held
 that the specification does not recite a corresponding struc-
 ture for performing the signal processing function. J.A. 25–
 27. Oticon does not challenge these holdings. But claim
 10, unlike the other means-plus-function claims, also de-
 scribes a stand-alone alternative to the signal processing
 means: a directivity dependent microphone, which is a
 clear structure for performing the claimed directivity
 means. The Board did not conclude that this alternative
 (which recites structure in the claim) is even subject to 35
 U.S.C. § 112, ¶ 6, let alone that it flunks the requirement
 of that provision. Rather, it relied entirely on the presence
 of the signal-processing-means alternatives in the claim to
 deem a prior-art analysis impossible. J.A. 26–29. That was
 error.
     For present purposes, we may assume that claim 10 is
 indefinite because it includes what is tantamount to an
 inkblot as an alternative way of coming within its bounda-
 ries. But Samsung establishes that indefiniteness of a
 claim does not always imply inability to conduct a prior-art
 analysis needed for an inter partes review. See Samsung,
948 F.3d at 1352–53, 1355 (remanding for the Board to pro-
 ceed despite one kind of indefiniteness, based on mixing
 product and process elements in a claim). The questions
 are different. Here, even if claim 10 is indefinite, such a
 conclusion would not imply that it is incapable of being
 compared to prior art to determine if one of its alternatives
 is anticipated or would have been obvious on the grounds
 asserted.
Case: 19-1105     Document: 53      Page: 20    Filed: 05/15/2020




 20             COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB



      We vacate the Board’s ruling as to claim 10 and re-
 mand. The Board should consider on remand whether the
 directivity-dependent-microphone alternative is outside
 the scope of § 112, ¶6, because it recites a structure (the
 directivity dependent microphone) that sufficiently corre-
 sponds to the claimed directivity means. Sage Prods., Inc.
 v. Devon Indus., Inc., 126 F.3d 1420, 1427–28 (Fed. Cir.
 1997) (even if a claim uses the term “means,” “where a
 claim recites a function, but then goes on to elaborate suf-
 ficient structure, material, or acts within the claim itself to
 perform entirely the recited function, the claim is not in
 means-plus-function format”); see also Williamson, 792
F.3d at 1349; cf. Media Rights Techs., Inc. v. Capital One
 Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015). The Board
 also should consider whether any asserted prior-art chal-
 lenges render the directivity-dependent-microphone alter-
 native within claim 10 unpatentable, if considered on its
 own, and whether, if so, claim 10 as a whole is unpatenta-
 ble on that ground. See In re Cuozzo Speed Techs., LLC,
 793 F.3d 1268, 1281 (Fed. Cir. 2015); see also In re Klein,
 987 F.2d 1569, 1570 (Fed. Cir. 1993).
     We emphasize that we go no farther in vacating and
 remanding with respect to claim 10 than to hold that a
 prior-art analysis is not made impossible, in the context of
 the “and/or” claim at issue, by the impossibility of such an
 analysis as to other alternatives in such a disjunctive for-
 mulation.
                               IV
     We affirm the Board’s decision that claims 4–6 and 11–
 12 are unpatentable and that claims 7–9 have not been
 proven unpatentable. We vacate the Board’s decision that
 claim 10 has not been proven unpatentable, and we re-
 mand for further proceedings on that claim.
      Each party shall bear its own costs.
Case: 19-1105   Document: 53    Page: 21   Filed: 05/15/2020




 COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB         21



    AFFIRMED IN PART, VACATED IN PART, AND
                  REMANDED
Case: 19-1105    Document: 53      Page: 22   Filed: 05/15/2020




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

   COCHLEAR BONE ANCHORED SOLUTIONS AB,
                  Appellant

                              v.

   OTICON MEDICAL AB, OTICON MEDICAL LLC,
        WILLIAM DEMANT HOLDING A/S,
                Cross-Appellants
             ______________________

                    2019-1105, 2019-1106
                   ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 01018, IPR2017-01019.
                  ______________________

 NEWMAN, Circuit Judge, concurring in part, dissenting in
 part.
      I concur in the court’s decision concerning claims 7–10.
 However, the Board erred in its invalidation of claims 4–6,
 11, and 12, 1 and my colleagues err in sustaining that rul-
 ing.
     The invention in United States Patent No. 7,043,040
 (“the ’040 patent”) is a hearing aid for use in single-side


     1   Cochlear Bone Anchored Sols. AB v. Oticon Medi-
 cal AB, IPR2017-01018, Paper No. 52, at 48–86 (P.T.A.B.
 Aug. 21, 2018) (“Board Op.”).
Case: 19-1105     Document: 53    Page: 23    Filed: 05/15/2020




 2              COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



 deafness, or “unilateral hearing loss.” Cochlear Bone An-
 chored Solutions AB (“Cochlear”) explains that single-side
 deafness is usually due to damage to one ear such that the
 ear cannot perceive sound, and is not remediable by simply
 increasing amplification to that ear. The experts agreed
 that there was an unmet need for effective remedy. How-
 ever, my colleagues find the system in the ’040 patent to be
 obvious, although the system escaped the many persons
 studying the problem and seeking solution, as seen in the
 prior art.
      In finding the ’040 patent’s system obvious, the court
 employs an improper analytic technique. The court first
 removes major limitations from the claims, and then ap-
 plies selected pieces of prior art to the residue. This is
 achieved by holding that the opening clause of all the
 claims is “not limiting,” whereby the claims are freed of
 critical limitations and are then held to embrace prior art
 that is excluded from the ’040 system by the introductory
 statement. My colleagues dispose of these limitations by
 designating the introductory clause as a mere “preamble”
 that does not limit the claims—although the clause states
 limitations fundamental to the ’040 invention. It is incor-
 rect to remove such claim limitations when they describe
 substantive aspects of the invention, and the error is com-
 pounded when, as here, the court then broadens the resi-
 due of the claim into obviousness over prior art that is
 disavowed by the preamble.
     The claim is viewed as a whole
     Claims 4–6, 11, and 12 all depend from claim 1, and
 start with the following clause:
     1. A bone-conducting bone-anchored hearing aid
     apparatus for sound transmission from one side of
     a patient’s head to the patient’s cochlea on another
     side of the patient’s head for rehabilitation of uni-
     lateral hearing loss, . . . .
Case: 19-1105    Document: 53      Page: 24    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED     v. OTICON MEDICAL AB             3



 The court rules that this entire clause is “not limiting,” and
 thereby opens the claims to prior art that is distinct from
 the ’040 invention, prior art that is distinguished by the
 limitations in this clause. As stated in In re Bulloch, 604
F.2d 1362, 1365 (CCPA 1979), the “introductory claim lan-
 guage . . . is more than a mere statement of purpose; and
 that language is essential to particularly point out the in-
 vention defined by the claims.”
     This introductory claim language provides the “under-
 standing of what the inventors actually invented and in-
 tended to encompass by the claim.” Corning Glass Works
 v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257 (Fed.
 Cir. 1989). The proper analytic method is to determine ob-
 viousness of the invention as a whole and the claims as a
 whole in light of the prior art as a whole. See In re Gorman,
 933 F.2d 982, 986 (Fed. Cir. 1991) (“[T]he test is whether
 the teachings of the prior art, taken as a whole, would have
 made obvious the claimed invention.”). It is a distortion to
 hold that the obviousness determination does not include
 consideration of the introductory words of the claim.
      Claims cannot enlarge what is described in the specifi-
 cation, but neither can the claims be redacted to provide a
 broader focus for prior art. Determination of obviousness
 (and anticipation) is of the invention that is claimed, with
 claims that are viewed in light of the specification. See
 United States v. Adams, 383 U.S. 39, 48–49 (1966) (“While
 the claims of a patent limit the invention, and specifica-
 tions cannot be utilized to expand the patent monopoly, it
 is fundamental that claims are to be construed in the light
 of the specifications and both are to be read with a view to
 ascertaining the invention.”) (internal citations omitted).
     The court’s analysis produces major changes in the re-
 lation of the claimed invention to the prior art; as illus-
 trated in the majority opinion at page 14 n.10, where the
 court disposes of the obviousness analysis by stating that
 there is no need to “analyze the motivation to combine
Case: 19-1105     Document: 53     Page: 25     Filed: 05/15/2020




 4              COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB



 references in light of the claim preamble” because “the pre-
 amble is not limiting.”
      The opinion distorts the ’040 patent’s invention by stat-
 ing: “Because the preamble is not limiting, [] there is there-
 fore no limitation on the type of hearing loss to be treated
 by the claimed hearing aid.” Maj. Op. at 16. It is, however,
 stated throughout the patent documents that the ’040 in-
 vention is directed to unilateral hearing loss. See, e.g., ’040
 patent, Abstract (“A hearing aid apparatus is intended
 for . . . rehabilitation of patients with unilateral hearing
 loss.”); ’040 patent, col. 1, ll. 5–11 (“The present invention
 relates to a hearing aid . . . for rehabilitation of patients
 with unilateral hearing loss.”). This is the invention for
 which patentability is determined. See Jansen v. Rexall
 Sundown, Inc., 342 F.3d 1329, 1333–34 (Fed. Cir. 2003)
 (the preamble is a statement of the purpose of the inven-
 tion).
     Here, the “specification makes clear that the inventors
 were working on the particular problem” of an effective
 treatment for unilateral hearing loss, not on “general im-
 provements” in hearing aids. Corning Glass, 868 F.2d at
 1257; see ’040 patent, col. 1, ll. 5–11. The court’s exclusion
 of the “preamble” from the description of the claimed in-
 vention underlies the court’s entire analysis, and leads to
 the court’s erroneous ruling of invalidity.
     The invention described and claimed in the
     ’040 patent is not obvious from the prior art
     The Board recognized that the ’040 patent’s hearing de-
 vice is not simply a combination of known elements, and
 stated: “we do not disagree with Patent Owner’s contention
 that the proposed modification would require ‘substantially
 modifying the device.’” Board Op. at 85. However, the
 Board then itself modified the device by removing the pre-
 amble’s limitations from the claims.
Case: 19-1105    Document: 53     Page: 26    Filed: 05/15/2020




 COCHLEAR BONE ANCHORED    v. OTICON MEDICAL AB            5



     Recourse to “broadest reasonable interpretation” does
 not permit an interpretation that is broader than that
 which is described and claimed. See Organik Kimya AS v.
 Rohm & Haas Co., 873 F.3d 887, 892 (Fed. Cir. 2017)
 (“Even under the broadest reasonable interpretation, the
 Board’s construction cannot be divorced from the specifica-
 tion and the record evidence.”) (internal quotation marks
 omitted). That interpretation must be consistent with the
 specification and the prosecution history, and must be the
 reasonable interpretation that would be reached by a per-
 son of skill in the field of the invention.
     For example, there is dispute about the meaning of “in-
 duction” in claims 11 and 12. Oticon argues that “induc-
 tion” should be broadly construed to encompass Hough’s
 magnet, although the experts agreed that induction re-
 quires generation of current or voltage in the receiver. The
 Board, and now this court, hold that claim 11 is anticipated
 by the Hough device, although the Board recognized that
 “Hough does not include an internal receiving conductor.”
 Board Op. at 84. The Board held that Hough anticipates
 claim 11 even though the experts for both sides agreed that
 Hough’s magnet does not serve as a conductor. The court
 errs in holding that Hough’s different system “anticipates”
 the ’040 patent claims. See MEHL/Biophile Int’l Corp. v.
 Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999) (“anticipa-
 tion” requires that the invention is described in a single
 reference disclosing every limitation of the claims).
     The question of obviousness includes determining
 whether the prior art suggests producing the claimed com-
 bination and with a reasonable expectation of success.
 Here, no prior art suggests the combination that is de-
 scribed and claimed in the ’040 patent. It appears undis-
 puted that at the time of this invention, transcranial
 attenuation was not even considered in bone-anchored
 hearing devices. Reply Br. 21–22 (citing J.A. 464–65 (“[A]t
 the critical date, [hearing devices] were primarily used to
 treat conductive hearing loss (CHL), where sound
Case: 19-1105     Document: 53    Page: 27    Filed: 05/15/2020




 6              COCHLEAR BONE ANCHORED   v. OTICON MEDICAL AB



 vibrations are sent to the normal functioning cochlea, not
 an injured cochlea. . . . TA [transcranial attenuation] was
 not a consideration. When treating CHL, sound vibrations
 are not being transmitted to the opposite side of the head
 (and thus do not need to travel very far within the skull),
 and therefore TA is not a concern.”); J.A. 2352–53, ¶ 21
 (“[S]ince sound waves are not needed to travel across the
 skull to the cochlea on the other side of the head (in the
 treatment of conductive hearing loss), transcranial attenu-
 ation is not an important consideration.”).
     In sum, the analysis by the Board, and now by my col-
 leagues, is contrary to the laws of obviousness and antici-
 pation. There is no suggestion in the prior art of this new
 and useful device. See Interconnect Planning Corp. v. Feil,
 774 F.2d 1132, 1143 (Fed. Cir. 1985) (“[T]here must be
 some reason for the combination other than the hindsight
 gleaned from the invention itself.”). Nonetheless, the court
 here uses the ’040 patent’s teachings to select various as-
 pects from the prior art, and then combines these selections
 with the template of the ’040 patent, having removed the
 limitations of the claims’ introductory clause. From this
 flawed analysis, and its flawed conclusion, I respectfully
 dissent.